     Case 8:19-cv-00220-JVS-JDE Document 35 Filed 05/06/19 Page 1 of 5 Page ID #:391



 1    Michael I. Katz (CA State Bar No. 181728)
         mkatz@mabr.com
 2
      Charles S. Barquist (CA State Bar No. 133785)
 3       cbarquist@mabr.com
      Jared J. Braithwaite (CA State Bar No. 288642)
 4
         jbraithwaite@mabr.com
 5    M ASCHOFF B RENNAN
      100 Spectrum Center Drive, Suite 1200
 6
      Irvine, California 92618
 7    Telephone: (949) 202-1900
      Facsimile: (949) 453-1104
 8
 9    Attorneys for Defendant L ITRINIUM , I NC .
10                            UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                      SOUTHERN DIVISION
13     MACOM Technology Solutions Inc.,                   Case No. 8:19cv-00220-JVS-JDE
14     a Delaware corporation;
       Mindspeed Technologies, S.A.S., a              Defendant Litrinium, Inc.’s Request
15     French corporation,                             for Judicial Notice in Support of
                                                       Motion to Dismiss Plaintiffs’ First
16                        Plaintiffs;                        Amended Complaint
17
             v.                                      Assigned to: Hon. James V. Selna
18                                                   Trial Date:   None set
       Litrinium, Inc., a Delaware corporation;      Hearing Date: June 3, 2019, 1:30 p.m.
19     Jerome Garez, an individual; and
20     Does 1 through 20, inclusive,
21                        Defendants.
22
          In accordance with Federal Rule of Evidence 201, Defendant Litrinium, Inc.
23
      (“Litrinium”) respectfully requests that the Court consider the publicly available
24
      documents and United States patent documents attached as Exhibits 1–16 to the
25
      concurrently filed Declaration of Michael I. Katz. The Court may take judicial notice of
26
      the public availability of these documents.
27
28
     Case 8:19-cv-00220-JVS-JDE Document 35 Filed 05/06/19 Page 2 of 5 Page ID #:392



 1    I.   LEGAL STANDARD
 2         When ruling on a Rule 12(b)(6) motion, “courts must consider the complaint in its
 3    entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)
 4    motions to dismiss, in particular, documents incorporated into the complaint by reference,
 5    and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &
 6    Rights, Ltd., 551 U.S. 308, 321 (2007) (emphasis added).
 7         Pursuant to Federal Rule of Evidence 201, a court may take judicial notice of
 8    relevant facts that are “not subject to reasonable dispute.” Fed. R. Evid. 201(b). This
 9    includes facts that are “generally known within the trial court’s territorial jurisdiction,”
10    and facts that “can be accurately and readily determined from sources whose accuracy
11    cannot reasonably be questioned.” Id. A court “must take judicial notice if a party
12    requests it and the court is supplied with the necessary information.” Fed. R.
13    Evid. 201(c).
14    II. THE PUBLIC AVAILABILITY OF INFORMATION IN AN ARTICLE OR
15         ON A WEBSITE MAY BE CONSIDERED IN CONNECTION WITH
16         LITRINIUM’S MOTION TO DISMISS
17         Information available to the public on a publicly available articles or websites,
18    including on a party’s website, is subject to judicial notice because its availability is not
19    subject to reasonable dispute. See Holiotrope General, Inc. v. Ford Motor Co., 189
20    F.3d 971, 981 n. 18 (9th Cir. 1999) (“We take judicial notice that the market was aware of
21    the information contained in news articles submitted by the defendants.”); O’Toole v.
22    Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir. 2007) (“It is not uncommon
23    for courts to take judicial notice of factual information found on the world wide web.”);
24    Coremetrics, Inc. v. AtomicPark.com, LLC, 370 F. Supp. 2d 1013, 1021 (N.D. Cal. 2005)
25    (taking judicial notice of the contents of a defendant’s website); Hendrickson v. eBay,
26    Inc., 165 F. Supp. 2d 1082, 1084 n.2 (C.D. Cal. 2001) (taking judicial notice of
27    information contained on eBay’s website). Importantly, Litrinium requests only that the
28    Court take judicial notice of the public availability of the content of these articles and

                                                     2
     Case 8:19-cv-00220-JVS-JDE Document 35 Filed 05/06/19 Page 3 of 5 Page ID #:393



 1    websites not for the truth of matters asserted therein. See Spy Optic, Inc. v. Alibaba.Com,
 2    Inc., 163 F. Supp. 3d 755, 762 (C.D. Cal. 2015) (“Courts may take judicial notice of the
 3    fact that an internet article is available to the public, but it may not take judicial notice of
 4    the truth of the matters asserted in the article.”).
 5         Accordingly, Litrinium respectfully request that the Court judicially notice and
 6    consider the publicly available articles and website contents attached as Exhibits 1–2 to
 7    the accompanying Declaration of Michael I. Katz:
 8          “CMOS Transimpedance Amplifier with AGC for Fiber Optic Networks up to
 9            622 Mbps,” which is available from MACOM’s website at the following address:
10            https://cdn.macom.com/datasheets/M02011.pdf.
11          “Optoelectronics & Photonics,” which is available from MACOM’s website at
12            the following address:
13            https://www.macom.com/files/live/sites/ma/files/pdf/OptoBrochure_2018_07251
14            8_lr.pdf.
15    III. PUBLIC PATENT DOCUMENTS MAY BE CONSIDERED IN
16         CONNECTION WITH LITRINIUM’S MOTION TO DISMISS
17         “Patents are ‘matter[s] of public record and the proper subject of judicial notice.’”
18    Sebastian Brown Prods. LLC v. Muzooka Inc., 2016 WL 949004, *5 n.1 (N.D. Cal. Mar.
19    14, 2016) (quoting X One, Inc. v. Uber Techs., Inc., 2017 WL 878381, *4 (N.D. Cal.
20    Mar. 6, 2017)); see also Profil Institut fur Stoffwechselforschung GmbH v.ProSciento,
21    Inc., 2017 WL 1198992, *2 (S.D. Cal. Mar. 31, 2017) (taking judicial notice of patent in
22    CUTSA case). Accordingly, Litrinium respectfully request that the Court judicially notice
23    and consider the United States patents and published patent applications attached as
24    Exhibits 3–16 to the accompanying Declaration of Michael I. Katz:
25          U.S. Patent No. 5,343,160, entitled “Fully Balanced Transimpedance Amplifier
26            with Low Noise and Wide Bandwidth,” issued on August 30, 1994, and which
27            was initially assigned to TriQuint Semiconductor, Inc.
28

                                                      3
     Case 8:19-cv-00220-JVS-JDE Document 35 Filed 05/06/19 Page 4 of 5 Page ID #:394



 1         U.S. Patent No. 5,602,510, entitled “Automatic Transimpedance Control
 2           Amplifier Having a Variable Impedance Feedback,” issued on February 11,
 3           1997, and which was initially assigned to Anadigics, Inc.
 4         U.S. Patent No. 5,646,573, entitled “Automatic Gain-Control Transimpedance
 5           Amplifier,” issued on July 8, 1997, and which was initially assigned to
 6           Anadigics, Inc.
 7         U.S. Patent No. 6,084,478, entitled “Transimpedance Amplifier with Automatic
 8           Gain Control,” issued on July 4, 2000, and which was initially assigned to
 9           Vitesse Semiconductor Corp.
10         U.S. Patent No. 6,504,429, entitled “Wide Dynamic Range Transimpedance
11           Amplifier,” issued on January 7, 2003, and which was initially assigned to
12           Sirenza Microdevices, Inc.
13         U.S. Patent No. 7,605,660, entitled “Linear Multi-stage Transimpedance
14           Amplifier,” issued on October 20, 2009, and which was initially assigned to RF
15           Micro Devices, Inc.
16         U.S. Patent No. 8,509,629, entitled “High Sensitivity Two-Stage Amplifier,”
17           issued on August 13, 2013, and which was initially assigned to Mindspeed
18           Technologies, Inc.
19         The U.S. Patent and Trademark Office’s assignment record for the U.S. Patent
20           No. 8,509,629, which shows MACOM Technology Solutions Holdings, Inc. as
21           the current assignee.
22         U.S. Patent No. 9,030,263, entitled “Transimpedance Amplifier (TIA) Circuit
23           and Method,” issued on May 12, 2015, and which was initially assigned to Avago
24           Technologies General IP (Singapore) Pte. Ltd.
25         U.S. Patent No. 9,577,753, entitled “Transimpedance Amplifier,” issued on
26           February 21, 2017, and which was initially assigned to Sumitomo Electric
27           Industries, Ltd.
28

                                                 4
     Case 8:19-cv-00220-JVS-JDE Document 35 Filed 05/06/19 Page 5 of 5 Page ID #:395



 1         U.S. Patent Application Publication No. 2004/0129862, entitled “Wideband
 2            Transimpedance Amplifier with Automatic Gain Control,” which was published
 3            on July 8, 2004.
 4         U.S. Patent Application Publication No. 2005/0200421, entitled
 5            “Transimpedance Amplifier with Differential Peak Detector,” and which was
 6            published on September 15, 2005.
 7         U.S. Patent Application Publication No. 2017/0026011, entitled
 8            “Transimpedance Amplifier with Bandwidth Extender,” published on January 26,
 9            2017, and which was initially assigned to Mindspeed Technologies, Inc.
10         The U.S. Patent and Trademark Office’s assignment record for the U.S. Patent
11            Application Publication No. 2017/0026011, which shows MACOM Technology
12            Solutions Holdings, Inc. as the current assignee.
13    IV. CONCLUSION
14        For the foregoing reasons, Litrinium respectfully requests that the Court judicially
15    notice and consider the publicly available documents and patent documents attached as
16    Exhibits 1–16 to the concurrently filed Declaration of Michael I. Katz in connection with
17    Defendant Litrinium’s Motion to Dismiss Plaintiffs’ First Amended Complaint.
18    DATED: May 6, 2019                           Respectfully, Submitted,
19                                                 M ASCHOFF B RENNAN
20                                            By: /s/ Michael I. Katz
21                                                Michael I. Katz
                                                  Charles S. Barquist
22                                                Jared J. Braithwaite
23
                                                   Attorneys for Defendant L ITRINIUM , I NC .
24
25
26
27
28

                                                   5
